DETAILED ACTION
          
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between the partition wall and the division wall.
Claim 23 recites “a partition wall” while claim 16 recites a “division wall”, the question is: is the partition wall of claim 23 different from the division wall of claim 16? If so, how is one being positioned relative to the other? 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-29 and 31-44 are rejected under 35 U.S.C. 103 as being unpatentable over Brownlee (US 2017/0003019) in view of CN 101545676 B (hereinafter CN’676 – translation attached and relied upon below) in view of Bunthoff et al. (US 4,660,768).
With respect to claims 16 and 31, Brownlee teaches a fluidized bed reactor (para. [0016] -[0017]) comprising:
multiple fluidizing gas/oxygen nozzle heads (Figure 1, 110), each fluidizing gas nozzle head (110) comprising:
(A) an inlet channel (Figure 3, 306) having a longitudinal axis, an inlet end/(lower end), and a second end/(upper end);
(B) four outlet channels (308), each of the four outlet channels (308) extending from a first end/(upper end of 308) to an outlet end/(lower end of 308) (as illustrated); and
(C) a gas distribution space/(nozzle section (304)) having a bottom face/(lower portion of nozzle section (304)) and a ceiling/(upper portion of nozzle section (304)) opposite to the bottom face/(lower portion of nozzle section (304)) (as illustrated),
wherein the second end of the inlet channel (306) and the first ends/(upper ends) of the four outlet channels (308) are connected to direct gas flow connection with the gas distribution space/nozzle section (304) (para. [0023]), and
wherein each of the first ends/(upper ends of 308) of the four outlet channels (308) has a central point (see Figure 2 below), which central points define a rectangle with two long sides and two short sides having an aspect ratio of at least 2:1 (as illustrated below).

    PNG
    media_image1.png
    298
    511
    media_image1.png
    Greyscale

The illustrated rectangle above is not a precise depiction of the actual size, however, Figure 3 illustrates wherein the aspect ratio of the long sides and the short sides appear to read on the instantly claimed ratio of 2:1.  Furthermore, change in size/proportion or shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant.  See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  MPEP 2144.04 IV A (size/proportion) MPEP 2144.04 IV B (Shape).  It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to adjust the aspect ratio in order to optimize the nozzle head fluidizing effect. 
Brownlee fails to teach where a fluidizing gas feeding device is connected to the multiple fluidizing gas/oxygen nozzle heads (Figure 1, 110).  CN’676 teaches a fluidized bed boiler (Figure 1) comprising a fluidizing gas feeding device/(air pre-heater (22)) connected to multiple fluidizing gas/air inlets within air plate (3) in order to provide a high-efficiency energy-saving emission-reduction apparatus. 
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have in place a feeding device/preheater connected to the multiple fluidizing gas nozzle heads in the apparatus of Brownlee, as taught by CN’676, in order to provide a high-efficiency energy-saving emission-reduction apparatus.  Consequently, the inlet end of the inlet channel (306) of Brownlee would be adapted to connect the inlet channel (306) in vertical gas flow connection with the fluidizing gas feeding device.
Brownlee fails to teach wherein the gas distribution space is divided by a division wall into two identical halves so that two outlet channels are on the same side of the division wall.  Bunthoff teaches an injection nozzle (illustrated) for a fluidized bed wherein the injection nozzle comprises a gas distribution space/(space between outlet (5) and base (7)) divided by a division wall (9) into two identical halves (as illustrated) in order to allow the incoming gas to change the flow direction prior to exiting while flowing against a smooth surface to thereby increase the velocity of the gas as it exits the nozzle and increase the fluidization effect. 
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to divide the gas distribution space by a division wall into two identical halves in the nozzle heads of Brownlee, as taught by Buntoff, in order to allow the incoming gas to change the flow direction prior to exiting while flowing against a smooth surface to thereby increase the velocity of the gas as it exits the nozzle and increase the fluidization effect.  Dividing the gas distribution space of Brownlee by a division wall into two identical halves in view of Buntoff would result in having two outlet channels (308) (Figure 3) on the same side of the division wall.
With respect to claims 17 and 32, Brownlee teaches wherein the second end of the inlet channel and the first ends of the four outlet channels are directly connected to the bottom face/(lower portion of nozzle section (304)) of the gas distribution space (para. [0023]) – furthermore, Buntoff illustrates wherein the second end (5) of the inlet channel (4) and the first ends/(upper end) of the outlet channels (between wall (8) and wall of pipe (4)) are directly connected to the bottom face/(at axial outlet (5)) of the gas distribution space (as illustrated).
With respect to claims 18 and 33, Brownlee teaches wherein the bottom face/(lower portion of nozzle section (304)) of the gas distribution space/(nozzle section (304)) (Figure 3) has a generally rectangular cross section perpendicular to the longitudinal axis of the inlet channel (306), and each of the second end of the inlet channel (306) and the first ends/(upper ends) of the four outlet channels (308) has a rectangular cross section (as illustrated).
With respect to claims 19 and 34, Brownlee teaches wherein the cross sections of the second end/(upper end within nozzle (304)) of the inlet channel (306) and the first ends/(upper ends) of the four outlet channels (308) substantially cover the cross section of the bottom face/(lower portion of nozzle section (304)) of the gas distribution space/(nozzle section (304)) (as illustrated).
With respect to claims 20 and 35, Brownlee teaches wherein each of the outlet ends of the four outlet channels (308) has a central point, and the four outlet channels (308) are arranged so that the central points of the outlet ends define a rectangle with an aspect ratio of at least 3:1 (Figure 2 above and Figure 3).
With respect to claims 21 and 36, Brownlee teaches wherein the gas distribution space/(nozzle section (304)) is symmetrical with respect to a symmetry plane perpendicular to the long sides of the rectangle defined by the central points of the first ends of the four outlet channels (see Figure 2 above).
With respect to claims 22 and 37, Brownlee teaches wherein an extension of the longitudinal axis of the inlet channel (306) lies along the symmetry plane, and the first ends/(upper ends) of the four outlet channels (308) are symmetrically in the gas distribution space/(nozzle section (304)) so that the first ends/(upper ends) of two outlet channels (308) of the four outlet channels (308) are located on each side of the symmetry plane (Figure 3).
With respect to claims 23 and 38, Brownlee in view of Buntoff teaches wherein a partition wall/(division wall (9) of Buntoff) connected to the ceiling is arranged in the symmetry plane of the gas distribution space/(nozzle section (304) in Brownlee).
With respect to claims 24 and 39, Buntoff further teaches wherein the partition wall (9) extends from the ceiling a distance of at least 40% of the distance from the ceiling to the bottom face (as illustrated Buntoff).
With respect to claims 25 and 40, Brownlee teaches wherein the fluidizing gas nozzle head (304) has a compact external shape (Figures 2-3), and the inlet channel (306), the gas distribution space/(nozzle section (304)) and the four outlet channels (308) are enclosed by a common smooth surface/(upper outer surface of nozzle section (304)).
With respect to claims 26 and 41, Brownlee in view of Buntoff teaches wherein the division wall (9) is arranged perpendicular to the symmetry plane and extends from the ceiling/(upper portion of nozzle section (304)) to the bottom face/(lower portion of nozzle section (304)) (as illustrated in Buntoff).
With respect to claims 27 and 42, Brownlee teaches wherein each of the four outlet channels (308) comprises a vertically extending upper portion and a lower portion angled outwards from the symmetry plane (as illustrated in Figure 3).
With respect to claims 28 and 43, Brownlee teaches wherein the vertically extending upper portion of each of the four outlet channels (308) is angled outwards from the symmetry plane by at least ten degrees (Figures 2 & 3), and the lower portion of each outlet channel (308) is angled outwards from symmetry plane by at least ten degrees more than the upper portion of the same outlet channel (as illustrated).
With respect to claims 29 and 44, Brownlee teaches wherein the ceiling/(upper portion of nozzle section (304)) of the gas distribution space/(nozzle section (304)) comprises a generally flat portion (as illustrated) above the second end/(upper end) of the inlet channel (306), and has an arcuate/(bent) portion/(at the edges) above the first/upper ends of the four outlet channels (308) so as to join the ceiling smoothly to the outlet channels (illustrated).


Claims 30 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Brownlee (US 2017/0003019) in view of CN 101545676 B (hereinafter CN’676 – translation attached and relied upon below) in view of Bunthoff et al. (US 4,660,768), as applied to claims 16 and 31 above, and further in view of CN 1227338 C (hereinafter CN’338 – translation attached and relied upon below).
With respect to claims 30 and 45, modified Brownlee discloses all claim limitations as set forth above but fails to teach wherein each of the four outlet channels (308) comprises an in gas flow direction decreasing cross-sectional area.  CN’338 teaches a burner nozzle (1) for a fluidized bed (Abstract) comprising an outlet channel/(part (7)) having an in gas flow direction decreasing cross-sectional area (as illustrated by the conical outlet (6)) in order to provide a uniform and strong flame, and to achieve namely the gasification in the gasification agent nozzles speed has a minimum value in the input part and a gasification continuous acceleration in the acceleration portion and a concentrated and focused stream after being emitted from the nozzle outlet (Abstract).
	It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the four outlet channels (308) comprise an in gas flow direction decreasing cross-sectional area in modified Brownlee, as taught by CN’338, in order to provide a uniform and strong flame, and to achieve, namely the gasification in the gasification agent nozzles speed has a minimum value in the input part and a gasification continuous acceleration in the acceleration portion and a concentrated and focused stream after being emitted from the nozzle outlet. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/							6/6/2022Primary Examiner, Art Unit 1725